Citation Nr: 0616880	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1968.  The case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Albuquerque Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for PTSD, rated 30 percent and denied service 
connection for diabetes, athletes feet, and a left foot 
disorder.  In July 2003, the veteran perfected his appeal in 
regards the claims for PTSD and diabetes.  In a December 2004 
decision, the Board denied service connection for diabetes 
and remanded the claim for PTSD for further development.  In 
January 2006, the rating for PTSD was increased to 50 
percent, effective from the date of receipt of the claim 
(August, 16, 2001).  The only issue remaining before the 
Board is entitlement to a rating in excess of 50 percent for 
PTSD.    


FINDINGS OF FACT

Throughout the entire appeal period, the veteran's PTSD has 
been manifested by occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment due to PTSD/major depression symptoms is not 
shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for PTSD with major 
depression. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (Code) 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
September 2001 (prior to the September 2002 rating decision), 
August 2003, March 2005 (pursuant to January 2006 Board 
remand), and March 2006 the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The September 2002 rating decision which assigned the initial 
30 percent rating advised the veteran of the basis for the 
rating.  In the September 2002 rating decision (that 
increased the rating to 50 percent disabling), August 2003 
correspondence, January 2006 rating decision and supplemental 
statement of the case, and March 2005 and 2006 correspondence 
he was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided 
notice regarding the "downstream" issue of an increased 
initial rating and what the record showed.  The March 2005 
correspondence included content complying notice by 
specifically advising the veteran to "submit any evidence in 
[his] possession that pertains to [his] claim."  The claim 
was readjudicated in a January 2006 rating decision and 
supplemental statement of the case.  Subsequent 
correspondence dated in March 2006 specifically notified the 
veteran of how disability ratings and an effective date of an 
award are determined.  (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

It is noted that the rating decision on appeal was in 
September 2002.  Notice fully complying with the duties to 
assist and notify was not provided to the veteran until March 
2006.  Therefore, the veteran did not receive proper notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In response to the January 2006 
supplemental statement of the case, the veteran indicated 
that he wished to waive the 60 day due process period and 
have his appeal forwarded to the Board.  Additionally, in the 
Appellant's Brief dated in May 2006, the veteran's 
representative indicated that the veteran "now seeks relief 
by the Board".  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all evidence that would show 
the severity of the disability and when any increase in 
severity might have occurred (38 U.S.C.A. § 5110(b)), 
including providing him with VA examinations, the Board 
concludes that there was no prejudice to the veteran due to 
any failure to notify him prior to the rating decision as to 
the type of evidence necessary for an increased initial 
rating and to establish the effective date.  VA's duty to 
assist is satisfied.  It is not prejudicial to the veteran 
for the Board to proceed with appellate review.


II.  Factual Background

The veteran essentially contends that the current severity of 
his PTSD warrants a rating in excess of 50 percent.  

An October 2001 record and statement by Dr. JG appeared to 
indicate that the veteran had symptoms of PTSD such as 
nightmares, decreased memory, and a temper and would get 
easily upset.  

On March 2002 VA examination, the veteran had complaints of 
sleep problems, increased startle response, and paranoia.  He 
claimed that he was depressed and cried easily with suicidal 
ideation frequently.  He also complained of temper and anger 
problems with homicidal ideation.  He did not complain of 
hallucinations, or any severe anxiety, panic attacks, or 
shaky spells.  He used to abuse alcohol until he quit 15 
years ago; now he only drinks a very occasional beer.  He 
does not use drugs.  There is no history of psychiatric 
treatment, hospitalizations, or medications.  He indicated 
that he has worked for 30 years as the owner of a family 
owned bar and bartender.  He indicated that when he tried 
other jobs, he either quit or was fired.  He has been married 
and divorced twice.  He dates some and has a few friends.  He 
stated that he is a loner and has no social life.  On 
examination, he was nicely dressed and groomed and was 
appropriate and cooperative for the examination.  His affect 
and mood was depressed and anxious.  Speech was coherent.  
Thought processes were linear.  In examining the "content of 
thought", there was no evidence of psychosis; no loosening 
associations; and no suicidal, homicidal, or paranoid 
ideation evident.  He had good recent and remote memory, good 
recall, his cognitive function was grossly intact.  His 
insight and judgment were fair to good.  The diagnosis 
included PTSD and his global assessment of functioning (GAF) 
score was 50.  

On May 2005 Vet Center Intake Form a diagnosis of PTSD and a 
GAF of 42 was noted for severe symptoms related to his PTSD.  

On December 2005 VA examination, the veteran indicated that 
he is a loner with no close friends or social life.  There 
has been no treatment or hospitalizations since the last 
examination for a mental disorder.  The examiner noted that 
he has persistent, recurrent, and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions.  He has recurrent distressing dreams of the 
event and acts or feels as if the traumatic event were 
recurring (including having a sense of reliving the 
experience with illusions, hallucinations, and dissociative 
flashback episodes when awakening or when intoxicated).  He 
has intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event.  He avoids thoughts, feelings, or 
conversations associated with the trauma.  He avoids 
activities, places, or people that arouse recollections of 
the trauma.  He has an inability to recall an important 
aspect of the trauma.  He has a markedly diminished interest 
or participation in significant activities and feelings of 
detachment or estrangement from others.  He has a restricted 
range of affect (e.g., unable to have loving feelings).  He 
experiences difficulty in falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The 
examiner noted that the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  The veteran 
experiences severe PTSD symptoms daily since Vietnam.  His 
general appearance is clean, his psychomotor activity is 
unremarkable, his speech is unremarkable, and his attitude 
toward the examiner is friendly and cooperative.  His affect 
is normal, his mood is depressed.  He is easily distracted 
and has a short attention span.  His thought process is 
unremarkable and his thought content consists of suicidal and 
homicidal ideations (occasionally).  His judgment and insight 
are fair.  He has a severe sleep impairment that interferes 
with his daily activities.  He does not exhibit inappropriate 
behavior does not have obsessive/ritualistic behavior, and 
does not have panic attacks.  His impulse control is fair and 
there have been no episodes of violence.  He does not have a 
problem with activities of daily living.  His remote, recent, 
and immediate memory is poor.  His GAF is 50.  He is 
currently employed and has been bartending for many years.  
He has not lost time from work during the last 12-month 
period.  He has a decreased concentration. Difficulty 
following instructions, and memory loss.  The examiner noted 
that his work performance has changed since the last 
examination, as well as his social and interpersonal 
relationships.  On social and occupational functioning he has 
a decreased efficiency that occurs daily and is moderate to 
severe; a decreased productivity that occurs daily that is 
moderate to severe; and an occasional impairment with work, 
family and other relationships.  
 
III.  Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  This appeal is 
from the initial rating assigned with the grant of service 
connection in September 2002.  However, functional impairment 
due to PTSD has remained essentially unchanged throughout the 
appeal period, and staged ratings are not indicated.

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

IV.  Analysis

Following a thorough review of the evidence of record, the 
Board concludes that symptoms of the veteran's PTSD meet the 
criteria for a 70 percent rating.  The evidence of record 
show psychiatric symptoms productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, judgment, thinking, or mood due to such symptoms as 
suicidal ideation and the inability to establish and maintain 
effective relationships.  The level of disability has 
remained essentially unchanged and is reflected by the 
reported GAF scores of 42 and 50.  A GAF score of 41-50 
indicates "serious symptoms OR any serious impairment in 
social, occupational, or school functioning."  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition).  On December 
2005 VA examination, the examiner noted that the veteran has 
feeling as if the traumatic event were recurring (including 
having a sense of reliving the experience with illusions, 
hallucinations, and disassociate flashback episodes when 
awakening or when intoxicated).  He has a markedly diminished 
interest or participation in significant activities and 
feelings of detachment or estrangement from others.  He has a 
restricted range of affect (e.g., unable to have loving 
feelings).  He experiences difficulty in falling or staying 
asleep (severe sleep impairment), irritability or outbursts 
of anger, difficulty concentrating, hypervigilance, and an 
exaggerated startle response.  The examiner noted that the 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning and that the veteran experiences severe PTSD 
symptoms daily since Vietnam.  His thought content consists 
of suicidal and homicidal ideations.  He experiences 
decreased concentration, difficulty following instructions, 
and memory loss.  On social and occupational functioning he 
has a decreased efficiency that occurs daily and is moderate 
to severe and a decreased productivity that occurs daily that 
is moderate to severe.  Such findings reasonably satisfy the 
criteria for a 70 percent rating.  

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communications, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger to self or others, intermittent 
inability to perform daily living activities, disorientation 
to time or place, or memory loss is not shown at any time 
during the appellate period. Consequently, a 100 percent 
schedular rating is not warranted for any "stage" during the 
appellate period.



ORDER

A 70 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


